6:20-cv-00152-RAW Document 2-7 Filed in ED/OK on 05/26/20 Page 1 of 8




                                                               Exhibit 7
                                                                 DEF 0395
6:20-cv-00152-RAW Document 2-7 Filed in ED/OK on 05/26/20 Page 2 of 8




                                                                 DEF 0396
6:20-cv-00152-RAW Document 2-7 Filed in ED/OK on 05/26/20 Page 3 of 8




                                                                 DEF 0397
6:20-cv-00152-RAW Document 2-7 Filed in ED/OK on 05/26/20 Page 4 of 8




                                                                 DEF 0398
6:20-cv-00152-RAW Document 2-7 Filed in ED/OK on 05/26/20 Page 5 of 8




                                                                 DEF 0399
6:20-cv-00152-RAW Document 2-7 Filed in ED/OK on 05/26/20 Page 6 of 8




                                                                 DEF 0400
6:20-cv-00152-RAW Document 2-7 Filed in ED/OK on 05/26/20 Page 7 of 8




                                                                 DEF 0401
6:20-cv-00152-RAW Document 2-7 Filed in ED/OK on 05/26/20 Page 8 of 8




                                                                 DEF 0402
